DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibodeaux (US 2015/0275597).
With respect to claim 1: Thibodeaux discloses a control system for a tong (402) for a drilling rig, the control system comprising: 
a tong motor control valve (504) that is selectively actuatable to cause rotation of the tong in a first direction or in a second direction (¶ [0040]); 
a run/pull mode selector (312) configured to actuate between a first configuration for running tubulars into a well and a second configuration for pulling tubulars from the well (¶ [0032, 0038]); 
a rotation speed selector (408) configured to actuate between a high-speed setting configured to cause the tong to be driven to rotate at a first speed (¶ [0028, 0039, 0045]), and a low-speed setting configured to cause the tong to be driven to rotate at a second speed (¶ [0028, 0039, 0045]), the first speed being greater than the second speed (¶ [0028, 0039, 0045]); and 
a rotation change control device (566; ¶ [0043, 0046-47, 0051]; Claim 3) configured to selectively prevent or permit actuation of the tong motor control valve based on whether the run/pull mode selector is in the first configuration or the second configuration and whether the rotation speed selector is in the high- speed setting or the low-speed setting (¶ [0043, 0046-47, 0051]; Claim 3).
With respect to claim 2: Thibodeaux further discloses when the run/pull mode selector is in the first configuration, and the rotation speed selector is in the high-speed setting, the rotation change control device permits actuation of the tong motor control valve to cause rotation of the tong in the first direction at the first speed and blocks actuation of tong motor control valve to cause rotation of the tong in the second direction (320A, 320B; ¶ [0032-33]; Fig. 3D).
With respect to claim 3: Thibodeaux further discloses when run/pull mode selector is in the first configuration, and the rotation speed selector is in the low-speed setting, the rotation change control device permits actuation of the tong motor control valve to cause rotation in either of the first direction or the second direction (320C, 320D; ¶ [0032-33]; Fig. 3D).
With respect to claim 4: Thibodeaux further discloses when the run/pull mode selector is the second configuration, and the rotation speed selector is the high-speed setting, the rotation change control device permits actuation of the tong motor control valve to cause rotation of the tong in the second direction at the first speed and blocks actuation of the tong motor control valve to cause the tong to rotate in the first direction (320E, 320F; ¶ [0032-33]; Fig. 3D).
With respect to claim 5: Thibodeaux further discloses when run/pull mode selector is the second configuration, and the rotation speed selector is in the low-speed setting, the rotation change control device permits actuation of the tong motor control valve to cause the tong to rotate in the second direction at the second speed and permits actuation of the tong motor control valve to cause the tong to rotate in the first direction at the second speed (320G, 320H; ¶ [0032-33]; Fig. 3D).
With respect to claim 9: Thibodeaux discloses a method for controlling a tong, comprising: 
receiving a signal representing that a run/pull mode selector (312) is in a first configuration associated with running tubulars into a well (¶ [0032-33]); 
receiving a signal representing that a rotation speed selector (408) is in a high-speed setting (¶ [0028, 0039, 0045]), wherein the tong is configured to rotate at a first speed when the rotation speed selector is in the high-speed setting (¶ [0028, 0039, 0045]); and 
automatically permitting actuation of a tong motor control valve (504) to cause the tong to rotate in a make-up direction (¶ [0040]; Claim 7); and 
automatically preventing actuation of the tong motor control valve to cause the tong to rotate in a break-out direction that is opposite to the make-up direction (¶ [0043, 0046-47, 0051]; Claims 3, 7; Fig. 3D), until receiving a signal representing that the rotation speed selector has been actuated to a low-speed setting (¶ [0043, 0046-47, 0051]; Claims 3, 7; Fig. 3D), wherein the tong is configured to operate at a second speed that is less than the first speed when the rotation speed selector is in the low-speed setting (¶ [0043, 0046-47, 0051]; Claims 3, 7; Fig. 3D).
With respect to claim 10: Thibodeaux further discloses receiving a signal representing that the rotation speed selector is in the low-speed setting (320G, 320H; ¶ [0032-33, 0043, 0046-47, 0051]; Claims 3, 7); and in response to receiving the signal representing that the rotation speed selector is in the low-speed setting, automatically permitting actuation of the tong motor control valve to cause rotation of the tong in the break-out direction (320G, 320H; ¶ [0032-33, 0043, 0046-47, 0051]; Claims 3, 7).
With respect to claim 12: Thibodeaux further discloses preventing actuation of the rotation speed selector to the high-speed setting in response to receiving the signal that the rotation speed selector is in the low-speed setting (¶ [0032-33]; Fig. 3D).
With respect to claim 17: Thibodeaux further discloses a tong, comprising: 
gripping jaws (402, 200) configured to grip a tubular (202; ¶ [0035]); 
a motor (404) configured to rotate the jaws and thereby rotate the tubular in either a make-up direction or a break-out direction (¶ [0035]); and 
a control system in communication with the motor (see rejection of claim 1 above), the control system comprising the control system of claim 1 (see rejection of claim 1 above).
With respect to claim 18: All aspects of the claimed invention are disclosed as discussed in the rejections of claims 2-5 above.

Allowable Subject Matter
Claims 6-8, 11, 13-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672